DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are moot in view of the new grounds of rejection presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,345,093 to Kassamakov et al. (provided by applicant), in view of US Publication 2004/0012791 to Lega et al.

In regards to claims 1-3, 5-6, 9-16, 19-20 and 22, Kassamakov discloses and shows in Figures 1-3, a super-resolution full-field optical metrology system for delivering information on the surface topography of a sample or object on the far-field nanometer scale (co. 1, ll. 7-12), comprising; 
a partially coherent light source (102) (col. 1, ll. 16-22; col. 5, ll. 39-65);

imaging sensor (110) (applicant’s receiving means) for capturing interference figures (col. 1, ll. 23-27; col. 6, ll. 18-28); and 
a processor unit (112) (applicant’s means) for processing said interference figures so as to produce said surface topography information (col. 4, ll. 26-30; col. 6, ll. 18-28); 
said interferometer and said means for processing interference figures being arranged in order to reconstruct the topography of the object by phase-shifting interferometry (col. 1, ll. 8-12; col. 6, ll. 18-28);  
[claim 2] characterized in that the light source is partially coherent with a wavelength in the visible spectrum (col. 1, ll. 8-22);  
[claim 3] characterized in that the light source is partially coherent with a wavelength in the infrared spectrum (col. 1, ll. 8-22);  
[claims 5 and 20] characterized in that the interferometer is arranged in order to achieve measurements in a reflective configuration (col. 7, ll. 4-22) (Figures 1-3);  
[claim 6] characterized in that the interferometer is of a type selected from the group of Michelson, Twyman- Green, Mirau and Mach-Zehnder interferometers (col. 7, ll. 4-22) (Figures 1-3);
[claim 9] characterized in that the reference arm also comprises a microsphere similar to the microsphere of the object arm (see Linnik Interferometer), said microsphere of the 
[claim 10] characterized in that it comprises, in the object arm and in the reference arm, a plurality of microspheres (108) arranged in the form of a translatable matrix of microspheres (col. 5, ll. 53-65; col. 7, ll. 4-16);
[claim 11] characterized in that the microsphere or microspheres are spherical, elliptical, hemispherical or convex in shape (col. 5, ll. 53-65; col. 7, ll. 4-16);  
[claim 12] characterized in that the microsphere or microspheres are placed in contact with the surface of the object or the surface of the reference mirror (col. 2, ll. 29-45);  
[claim 13] characterized in that the microsphere or microspheres are held away from contact with the surface of the object or with the surface of the reference mirror (col. 2, ll. 29-45);  
[claim 14] characterized in that the microsphere or microspheres are placed in a transparent layer (116) placed on the surface of the object (100) and having a refractive index less than that of said microsphere or microspheres (col. 5, ll. 39 to col. 6, ll. 17);
[claim 15] characterized in that the microsphere or microspheres are held above the surface of the object by a micromanipulator arm equipped with means for keeping said microsphere or microspheres (col. 2, ll. 29-45);    
[claim 16] characterized in that the microspheres are held above the object by an optical tweezer (col. 2, ll. 29-45);    
[claim 22] characterized in that it achieves interferometric measurements in matrix configuration (col. 5, ll. 53-65; col. 7, ll. 4-16). 

Kassamakov differs from the limitations in that it is silent to the apparatus and method further comprising a temporally coherent light source. 
However, Lega teaches and shows in Figures 1, 3 and 6-7, an interferometric system for profiling various surfaces and objects (par. 3, 5), wherein the system may utilize a scanning white light interferometry (SWLI) measurement technique which uses a broadband light source, or a phase shifting interferometry (PSI) measurement technique which uses “a long temporal coherence length light source” (par. 13, 21, 129).  The reference further illustrates the interchangeable nature of SWLI and PSI measurement techniques; as well as incoherent and coherent light sources. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Kassamakov to include a temporally coherent light source for the advantage of utilizing a well-known light source and measurement technique, with a reasonable expectation of success. 

In regards to claims 4, 7-8, 17 and 21, Kassamakov differs from the limitations in that the light source is in the ultraviolet spectrum; [claim 7 and 21] characterized in that the interferometer is arranged in order to achieve measurements in transmissive configuration; [claim 8] characterized in that the interferometer is of the Mach-Zehnder type; [claim 17] characterized in that the microspheres are held above the object by a piezoelectric system.  
However, UV light sources, Mach-Zehnder interferometers and PZT scanners are all well-known to those of ordinary skill in the art. 


In regards to claim 18, Kassamakov discloses the system, characterized in that the microsphere or microspheres are placed in a micro-grid placed above the surface of the object (col. 5, ll. 53-65; col. 7, ll. 4-16).
Kassamakov differs from the limitations in that it is silent to the system, comprising holes of diameter substantially less than that of said microsphere or microspheres. 
	Further, a mere change in size or design choice of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Kassamakov to include a grid of microspheres with a desired design configuration as discussed above for the advantage of obtaining highly accurate surface characteristic images, with a reasonable expectation of success. 
  
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kassamakov, in view of Lega, and in further view of US Publication 2009/0182528 to De Groot et al.  (provided by applicant).

23-24, Kassamakov differs from the limitations in that it does not explicitly disclose the method characterized in that the processing of the interference figures comprises: based on a phase measurement in images of interference figures, producing a raw signal of the phase measured modulo 2π; cutting off said raw phase signal in an area of interest of the object so as to limit the boundary effects; two-dimensional unwrapping of the phase image thus obtained, surface-fitting said thus-unwrapped phase image so as to remove the effects of aberrations; converting said thus-unwrapped, then surface-fitted, phase image into a height distribution; and6 processing said height distribution in order to plot surface profiles of said object; [claim 24] characterized in that the processing of the interference figures comprises an optimization algorithm used in order to seek to bring the measurements closer to the results of a simulation describing the ball-object interaction.
However, De Groot teaches and shows in Figures 1-2, a scanning white light interferometry system that is utilized to determine 3D film characteristics and surface height images (par. 3, 6), wherein a system processor performs an analysis method (Figure 2) (par. 99), wherein the method includes: collecting experimental data (200) (applicant’s raw signal), Fourier transforming the obtained data (210) (applicant’s unwrapping), selecting a pixel of interest (260) (par. 108-111), compensating experimental Fourier data for linear phase term (290) (applicant’s surface fitting) (par. 128-129), and obtaining a 3D height distribution image (par. 110, 136). Further, the collected data is compared to a library of parameter signals so as to optimize the obtained height image.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Kassamakov to include the image processing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886